                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
SHAWN YAEGER,                       :
                                    :
          Petitioner,               :    Civ. No. 21-12804 (NLH)
                                    :
     v.                             :           OPINION
                                    :
DAVID ORTIZ,                        :
                                    :
          Respondent.               :
___________________________________:


APPEARANCES:

Shawn Yaeger
23618-112
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Shawn Yaeger, a federal prisoner, filed this

petition for writ of habeas corpus under 28 U.S.C. § 2241

alleging that the Bureau of Prisons (“BOP”) incorrectly

calculated his custody classification score.   ECF No. 1.   For

the reasons that follow, the Court will dismiss the petition for

lack of jurisdiction.

I.   BACKGROUND

     Petitioner states that the BOP approved a prison transfer

from FCI Lompoc, California, to FCI Fort Dix, New Jersey, on
January 22, 2020.    ECF No. 1 at 11.        “Because I was transferring

from a low security prison to another low security prison [the

Designation and Sentence Computation Center] instructed my

previous case manager . . . to lower my security classification

points to 12 from 13.”    Id.    On February 24, 2020, Petitioner

was transferred to FCC Victorville, California pending his

ultimate transfer to Fort Dix, but he was “significantly delayed

at the Victorville prison because of the coronavirus pandemic.”

Id.   Petitioner finally arrived at Fort Dix on March 10, 2021.

Id.

      Petitioner met with his new case manager a week later.          Id.

The case manager conducted a new security classification but

kept Petitioner’s classification score at 12 instead of reducing

it as Petitioner expected.      Id.   Petitioner read the report and

determined he had been given “average” scoring for program

participation and living skills.          Id. at 12.   He objected and

asserted he should have been ranked as “good” for both

categories.   Id.   The case manager told Petitioner “‘I am not

sending you to camp’” and to “give him 18 months clear conduct

and at that time he would consider sending [Petitioner] to

camp.”   Id. at 12-13.

      Petitioner argues that he has “earned camp status” and

requests an order directing the BOP “to correct [his] security

classification scoring, specifically correcting both the program

                                      2
participation and living skills to reflect ‘good’ scoring for

each . . . .”    Id. at 14-15.   He also requests placement in the

minimum-security camp if his score falls below 12 after

recalculation.

II.    STANDARD OF REVIEW

       Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

       A court, justice or judge entertaining an application
       for a writ of habeas corpus shall forthwith award the
       writ or issue an order directing the respondent to
       show cause why the writ should not be granted, unless
       it appears from the application that the applicant or
       person detained is not entitled thereto.

       A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.    Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).    A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

Nevertheless, a federal court must dismiss a habeas corpus

petition without the filing of an answer “[i]f it plainly

appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court . . .

.”    28 U.S.C. § 2254 Rule 4 (made applicable by Rule 1(b)).

III. DISCUSSION

       Petitioner alleges that the BOP miscalculated his custody

score by classifying his life skills and program participation



                                   3
as “average” instead of “good.”   Petitioner argues those

categories should be rescored as part of his custody

classification score, and he should be transferred to the camp

if his revised score is under 12 points.    ECF No. 1 at 11. 1

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”    Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001); see also Woodall v. Fed.

Bureau of Prisons, 432 F.3d 235, 242 (3d Cir. 2012).

“Admittedly, the precise meaning of execution of the sentence is

hazy.”   Cardona v. Bledsoe, 681 F.3d 533, 536 (3d Cir. 2010)

(internal quotation marks omitted).   The Third Circuit has

permitted claims regarding “BOP conduct that conflicted with

express statements in the applicable sentencing judgment” to

proceed under § 2241 because such allegations assert “that the

BOP was not properly put[ting] into effect or carry[ing] out the

directives of the sentencing judgment.”    Id. (internal quotation

marks omitted) (alterations in original).    In Cardona, the Third

Circuit held that an inmate’s challenge to his placement in the

Special Management Unit (“SMU”) could not be filed under § 2241

because he did not “allege that BOP’s conduct was somehow


1 Petitioner also argues that he should be excused from the
exhaustion requirement of § 2241. The Court does not reach this
question as it lacks jurisdiction over the petition regardless
of exhaustion status.

                                  4
inconsistent with a command or recommendation in the sentencing

judgment.”   Id. at 537.

     Petitioner asserts that BOP incorrectly calculated his

custody classification score.     Even if the BOP did make an error

in calculating Petitioner’s score, there is no indication the

calculation error impacts the execution of Petitioner’s sentence

as that phrase has been defined by the Third Circuit.       See

Mundo–Violante v. Warden Loretto FCI, 654 F. App’x 49, 51 (3d

Cir. 2016) (per curiam).     This is true even if the security

classification prevents Petitioner from being transferred to a

minimum-security camp.     Andrews v. Ortiz, No. 19-9136, 2019 WL

3022027, at *2 (D.N.J. July 10, 2019) (citing Briley v. Warden

Fort Dix FCI, 703 F. App’x 69, 71 (3d Cir. 2017) (per curiam)).

     “[P]risoners have no constitutional right to a particular

classification.”   Briley v. Attorney Gen. U.S., 632 F. App’x 84,

85 (3d Cir. 2016) (per curiam).     Challenges to program

eligibility, security designation, and custody classification

“do not challenge the basic fact or duration of [Petitioner’s]

imprisonment, which is the ‘essence of habeas.’”     Cohen v.

Lappin, 402 F. App’x 674, 676 (3d Cir. 2010) (per curiam)

(quoting Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)).

“Congress has given federal prison officials full discretion to

control these conditions of confinement, 18 U.S.C. § 4081, and

petitioner has no legitimate statutory or constitutional

                                   5
entitlement sufficient to invoke due process.”    Moody v.

Daggett, 429 U.S. 78, 88 n.9 (1976).    See also Levi v. Ebbert,

353 F. App’x 681, 682 (3d Cir. 2009) (per curiam) (“[P]risoners

have no constitutional right to a particular classification.”).

Therefore, the Court lacks jurisdiction under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.   “[W]hen the challenge is to a

condition of confinement such that a finding in plaintiff’s

favor would not alter his sentence or undo his conviction,” a

civil rights action is appropriate.    Leamer v. Fauver, 288 F.3d

532, 542 (3d Cir. 2002).    The Court will not convert this action

into a civil rights action because there are different filing

requirements for habeas actions and civil rights actions,

including differences in the exhaustion requirement.    See 42

U.S.C. § 1997e(a).

IV. CONCLUSION

     For the foregoing reasons, the petition shall be dismissed

for lack of jurisdiction.

     An appropriate order will be entered.

Dated: July 2, 2021                     s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.


                                  6
